Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered May 21, 1984, convicting him of robbery in the first degree (two counts), and robbery in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the evidence when viewed in the light most favorable to the People, amply supports the conclusion that a rational trier of fact could have found the defendant guilty beyond a reasonable doubt (see, People v Contes, 60 NY2d 620). All the evidence was before the jury, which was entitled to resolve any questions of credibility (see, People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932).
Moreover, the sentence imposed evinces neither an abuse of discretion nor a failure to observe sentencing principles on the part of the sentencing Judge (see, People v Suitte, 90 AD2d 80, 86-87).
We have considered the contentions raised by the defendant in his pro se supplemental brief and find them either to be without merit or unpreserved for our review. Thompson, J. P., Weinstein, Eiber and Spatt, JJ., concur.